DETAILED ACTION

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Nakaya et al. US 2017/0293288) discloses a plurality of program storage parts (Fig. 4 #34a-34c) associated with the corresponding system control parts (Fig. 4 #25a-25c).  However, in Nakaya, the program of a program storage part cannot be replaced as long as the program is executed.  Once the program is finished, the programs can be replaced (e.g., Figs. 9A-9B).  In step 16, program parts for product A are distributed to the program storage parts and in step S17 the system control parts are controlled accordingly.  In steps S18 and S19, first system control part 25a is idle while new program part PB1 is stored in its associated program storage part 34a.  Therefore, in Nakaya a continuous production without idle time is not possible.  In order to solve the problem, claim 1 defines two program storage parts per system control part.
Specifically, the prior art of record fails to teach or fairly suggest “wherein the system-based program storage part comprises a plurality of program storage parts for each of the control systems, and the system-based program storage part is configured so that a predetermined machining step is performed in each of the modules for each control system-3-Application No.: PCT/JP2018/005907Filing Date:February 20, 2018 by sequentially referring to the machining programs stored in predetermined two of the program storage parts in each of the control systems, and wherein the machining program selection part is configured to replace the machining program stored in one of the two program storage parts while referring to the machining program stored in another of the two program storage parts when the machining program necessary for each of the control systems is selected from the divided program storage part and stored in the system-based program storage part”, as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
02/27/21